Case: 15-30164   Document: 00513341662     Page: 1   Date Filed: 01/13/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                     Fifth Circuit

                                                                          FILED
                                                                      January 13, 2016
                                 No. 15-30164
                                                                       Lyle W. Cayce
                                                                            Clerk

SETH B., by and through his parents and next friends Donald and Cheryl B.;
DONALD B.; CHERYL B.,

             Plaintiffs - Appellants

v.

ORLEANS PARISH SCHOOL BOARD,

             Defendant - Appellee




                Appeal from the United States District Court
                   for the Eastern District of Louisiana


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:
      Under the Individuals with Disabilities Education Act and its
implementing regulations, parents who disagree with a school district’s
evaluation of their child may be entitled to an independent educational
evaluation (IEE) at public expense. The parents of Seth B., a child who had
previously been diagnosed with autism, asked the Orleans Parish School Board
for such an evaluation. After the board assented, Seth’s parents obtained the
IEE and sought reimbursement. The school board denied their request on the
ground that the IEE did not conform to state criteria. A state administrative
    Case: 15-30164     Document: 00513341662      Page: 2    Date Filed: 01/13/2016


                                  No. 15-30164

hearing officer and the district court subsequently ruled that reimbursement
was not warranted. We vacate and remand.
                                         I
      The Individuals with Disabilities Education Act (IDEA) seeks “to ensure
that all children with disabilities have available to them a free appropriate
public education.” 1 To this end, it establishes a process by which school
districts and parents collaborate to develop individualized education programs
for students with disabilities. As part of this process, school districts evaluate
children to assess any disabilities and determine their educational needs. 2 The
IDEA and its implementing regulations also afford the parents of a child with
a disability the right to an independent educational evaluation (IEE) at public
expense. 3 To be eligible for public funding, an IEE must meet the same criteria
used by the school district in its evaluation, “to the extent those criteria are
consistent with the parent's right to an independent educational evaluation.” 4
      Seth B. attended public school in New Orleans. He had been diagnosed
with autism and was identified as a child with a disability under IDEA. In
August 2011, Seth’s parents sent the Orleans Parish School Board (OPSB) a
request for an IEE. The board granted the request, offering reimbursement up
to $3,000 on condition that the IEE comply with Louisiana Bulletin 1508. 5
Bulletin 1508 contains the state-mandated evaluation criteria for learning
disabilities, and OPSB, like all other Louisiana public school authorities,
applies Bulletin 1508 in its evaluations. The district provided a list of qualified
evaluators and a link to a digital version of Bulletin 1508.



      1  20 U.S.C. § 1400(d)(1)(A).
      2  20 U.S.C. § 1414(a)(1)(C), (d)(1), (d)(3)(A)(iii).
       3 20 U.S.C. § 1415(b)(1); 34 C.F.R. § 300.502.
       4 34 C.F.R. § 300.502(e)(1).
       5 See Bulletin 1508—Pupil Appraisal Handbook, LA. ADMIN. CODE tit. 28, pt. CI

[hereinafter “Bulletin 1508”].

                                         2
    Case: 15-30164          Document: 00513341662      Page: 3   Date Filed: 01/13/2016


                                        No. 15-30164

      After some correspondence with the board concerning the $3,000 cost
cap, Seth’s parents engaged Dr. Patricia Brockman to produce Seth’s IEE. In
April 2012, they sent OPSB Dr. Brockman’s report. OPSB responded the next
month with a letter outlining 31 ways in which the IEE allegedly did not meet
Bulletin 1508 criteria. The board invited Seth’s parents to have Dr. Brockman
contact them to discuss the alleged areas of noncompliance. The parents did
not reply to this letter, and there is no indication that Dr. Brockman ever
contacted the board. However, Seth’s IEE was discussed in an administrative
hearing, ongoing at this time, concerning whether Seth was receiving a free
appropriate public education.
      On December 26, 2012, several months after OPSB sent its objections,
Seth’s parents sent the board invoices from the IEE totaling $8066.50 and
requested reimbursement. The board allegedly did not receive the request until
January 31, 2013. On February 28, it denied the request in a letter to Seth’s
parents, noting that it could not reimburse them for a noncompliant evaluation
and that some of the invoices appeared unrelated to the completion of the IEE.
      In April 2013, Seth and his parents requested an administrative due
process hearing. 6 An ALJ heard preliminary arguments from counsel from
both sides. On August 14, 2013, he ruled against Seth and his parents, finding
that their counsel had stipulated to the IEE’s noncompliance with Bulletin
1508 and that he therefore lacked jurisdiction to award reimbursement.
      Seth and his parents sought review in federal district court pursuant to
the IDEA. 7 The district court received affidavits, exhibits, and depositions and
heard oral argument, but did not allow a full trial on the merits. Rather, on
January 20, 2015, it granted summary judgment for OPSB. The court found
that the board had not waived its right to challenge Seth’s IEE, that the IEE


      6   See 20 U.S.C. § 1415(f).
      7   See 20 U.S.C. § 1415(i)(2).

                                             3
     Case: 15-30164        Document: 00513341662          Page: 4     Date Filed: 01/13/2016


                                        No. 15-30164

did not comply with Bulletin 1508, and that reimbursement was therefore
disallowed.
       This appeal followed. The Council of Parent Attorneys and Advocates,
Inc., the National Disability Rights Network, the National Federation of the
Blind, and the National Association of the Deaf filed amicus briefs urging
reversal. The National School Boards Association, the National Association of
State Directors of Special Education, and school board associations from
Louisiana, Mississippi, and Texas filed an amicus brief urging affirmance.
                                               II
       Under 20 U.S.C. § 1415(i)(2)(C), which formed the basis for this action,
a district court must (i) “receive the records of the administrative proceedings”;
(ii) “hear additional evidence at the request of a party”; and (iii) base “its
decision on the preponderance of the evidence” and “grant such relief as the
court determines is appropriate.” The district court is required to “accord ‘due
weight’ to the hearing officer’s findings,” but it “must ultimately reach an
independent decision based on the preponderance of the evidence.” 8 Thus, “the
district court’s ‘review’ of a hearing officer’s decision is ‘virtually de novo.’” 9
Accordingly, in IDEA proceedings, summary judgment “is not directed to
discerning whether there are disputed issues of fact, but rather, whether the
administrative record, together with any additional evidence, establishes that
there has been compliance with IDEA's processes and that the child's
educational needs have been appropriately addressed.” 10


       8  Cypress-Fairbanks Indep. Sch. Dist. v. Michael F., 118 F.3d 245, 252 (5th Cir. 1997)
(citing Bd. of Educ. v. Rowley, 458 U.S. 176, 206 (1982) and Teague Indep. Sch. Dist. v. Todd
L., 999 F.2d 127, 131 (5th Cir. 1993)).
        9 Id. (quoting Teague, 999 F.2d at 131).
        10 Wall v. Mattituck-Cutchogue Sch. Dist., 945 F.Supp. 501, 508 (E.D.N.Y. 1996); see

Sylvie M. v. Bd. of Educ., 48 F.Supp.2d 681, 694 (W.D. Tex. 1999), aff'd, 214 F.3d 1351 (5th
Cir. 2000) (“The standard of review used by [district] courts reviewing cases under IDEA
differs from the traditional summary judgment standard . . . [T]he court reviews the record
‘virtually’ de novo, including the decisions of the state level and independent hearing officers,

                                               4
     Case: 15-30164       Document: 00513341662          Page: 5     Date Filed: 01/13/2016


                                       No. 15-30164

       We have never articulated the standard of review for the appeal of a
district court’s determination that an IEE does not merit reimbursement.
Plainly, however, the district court’s inquiry was one of both fact and law, in
that the court both interpreted the requirements of federal and state
educational regulations and analyzed whether appellants’ IEE and the board’s
conduct conformed to those requirements. “Mixed questions should be
reviewed under the clearly erroneous standard if factual questions
predominate, and de novo if the legal questions predominate.” 11 Here, the
validity of the district court’s ruling turns in large part on the interpretation
of regulatory text. We therefore review the ruling de novo. 12 Within this
analysis, however, we review the district court’s underlying factual findings for
clear error. 13
                                              III
       We first consider            whether OPSB         waived its right to refuse
reimbursement. Appellants and amici contend that it did, both because the
board failed to initiate a hearing to contest Seth’s IEE and because it
unnecessarily      delayed     in    complying      with    its    duties    under     IDEA’s
implementing regulations. We disagree.
       1. Initiation of the due process hearing




and the materials considered in the underlying state administrative proceedings. While
according ‘due weight’ to the hearing officer's findings, the court must ultimately reach an
independent decision based on a preponderance of the evidence.”) (citing Rowley, 458 U.S. at
206, and Michael F., 118 F.3d at 252).
       11 Beech v. Hercules Drilling Co., L.L.C., 691 F.3d 566, 569 (5th Cir. 2012) (quoting

Hussaini v. Marine Transp. Lines, Inc., 158 F.3d 584 (5th Cir. 1998) (unpublished)); see also
id. (a mixed question of law and fact “involve[s] legal conclusions based upon factual
analysis”).
       12 Cf. Klein Indep. Sch. Dist. v. Hovem, 690 F.3d 390, 395 (5th Cir. 2012) (applying the

same standard in reviewing a “district court's decision that a school district failed to provide
a FAPE under IDEA”).
       13 Id.; Sherri A.D. v. Kirby, 975 F.2d 193, 207 (5th Cir. 1992).



                                               5
     Case: 15-30164        Document: 00513341662           Page: 6     Date Filed: 01/13/2016


                                        No. 15-30164

       Disputes over IEE reimbursement are governed by an implementing
regulation of the IDEA, 34 C.F.R. § 300.502, which reads in relevant part:

       (b) Parent right to evaluation at public expense.
             […]
             (2) If a parent requests an independent educational
             evaluation at public expense, the public agency must,
             without unnecessary delay, either—
                   (i) File a due process complaint to request a hearing to
                   show that its evaluation is appropriate; or
                   (ii) Ensure that an independent educational
                   evaluation is provided at public expense, unless the
                   agency demonstrates in a hearing pursuant to §§
                   300.507 through 300.513 that the evaluation obtained
                   by the parent did not meet agency criteria. 14

       In this case, after appellants requested an IEE at public expense, OPSB
neither requested a hearing to show that its own evaluation was appropriate,
nor did it request a hearing to show that appellants’ evaluation failed to meet
relevant criteria. Rather, appellants requested a hearing on the subject of
reimbursement. They now claim that the regulation required OPSB to request
a hearing, and that by failing to do so, the board waived its right to refuse
reimbursement.
       The plain text of the regulation contradicts appellants’ reading. §
300.502(b)(2)(ii) excuses an agency from paying for an IEE if the agency simply
“demonstrates in a hearing . . . that the evaluation obtained by the parent did
not meet agency criteria.” 15 It does not require the agency to “initiate” or
“request” the hearing. In contrast, under (b)(2)(i), the agency must “file” a
complaint and “request” a hearing if it wishes to decline reimbursement on the
ground that its own evaluation was appropriate. This distinction strongly



       14 34 C.F.R. § 300.502; see LA. ADMIN. CODE tit. 28, pt. XLIII, § 503 (2014) (its virtually
identical state counterpart).
       15 34 C.F.R. § 300.502(b)(2)(ii) (emphasis added).



                                                6
     Case: 15-30164       Document: 00513341662          Page: 7     Date Filed: 01/13/2016


                                       No. 15-30164

favors reading § 300.502(b)(2)(ii) not to require the agency to initiate a
hearing. 16
       Appellants and amici refer us to Department of Education commentaries
suggesting that § 300.502(b)(2)(ii) gives a school district the duty to initiate a
hearing in this context. This contradicts the unambiguous text of the
regulation. “If [a] regulation is unambiguous, we may . . . consider agency
interpretation, but only according to its persuasive power.” 17 The most
squarely relevant commentary cited, a 2001 opinion letter, states that if an
IEE does not comply with district cost criteria, “[t]he public agency must,
without unnecessary delay, initiate a hearing to demonstrate that the
evaluation obtained by the parent did not meet the agency's cost criteria.” In
so opining, however, the Department was responding to school district policies
purporting to exercise “sole judgment” over the issue of compliance. 18 Its
statement that the districts might be required to “initiate” hearings was
incidental to its broader point that they could not legally claim “sole
judgment.” 19 Perhaps not coincidentally, the letter does not engage in any




       16  See BNSF Ry. Co. v. United States, 775 F.3d 743, 755 n.86 (5th Cir. 2015)
(“[D]ifferent words within the same statute should, if possible, be given different meanings.”)
(quoting Firstar Bank, N.A. v. Faul, 253 F.3d 982, 991 (7th Cir. 2001)).
        17 Belt v. EmCare, Inc., 444 F.3d 403, 408 (5th Cir. 2006); see id. at 408 n.12 (“The

weight of such a judgment in a particular case will depend upon the thoroughness evident in
its consideration, the validity of its reasoning, its consistency with earlier and later
pronouncements, and all those factors which give it power to persuade, if lacking power to
control.”) (quoting Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)).
        18 Letter to Petska, 35 IDELR 191 at *2 (U.S. Dep’t of Educ., Office of Special Educ. &

Rehab. Servs. [hereinafter OSEP] 2001).
        19 See id. (“If the total cost of the IEE exceeds the maximum allowable costs and the

school district believes that there is no justification for the excess cost, the school district
cannot in its sole judgment determine that it will pay only the maximum allowable cost and
no further. The public agency must, without unnecessary delay, initiate a hearing to
demonstrate that the evaluation obtained by the parent did not meet the agency’s cost
criteria.”). OPSB claims only that it was not required to initiate the review process, not that
it has “sole judgment” over the issue of compliance.

                                               7
     Case: 15-30164        Document: 00513341662           Page: 8      Date Filed: 01/13/2016


                                         No. 15-30164

detail with the text of § 300.502(b)(2). 20 We find this guidance of questionable
value and opt instead to follow the clear text of the regulation itself.
       Appellants and amici also cite several out-of-circuit cases in support of
their reading of § 300.502(b)(2)(ii). We find these cases unpersuasive. In Evans
v. District No. 17, the Eighth Circuit required a school district to reimburse
parents for the cost of their IEE because the district never “initiated a hearing
. . . to show the inappropriateness of the [parents’] evaluation, or to show that
its evaluation [was] appropriate.” 21 That holding turned on an earlier version
of § 300.502(b) that (unlike the current version) did not explicitly contemplate
a district’s refusal to reimburse for reasons of noncompliance with relevant
criteria, or distinguish between such a refusal and a refusal based on the
adequacy of the district’s own evaluation. 22 The same is true of a subsequent
Seventh Circuit case cited by appellants. 23 More recently, in an unpublished



       20   See id. Another opinion letter cited in the briefs, Letter to Anonymous, 22 IDELR
637 (OSEP 1995) ((“If a public agency believes the IEE obtained by the parent did not meet
its [cost] criteria, it must either initiate a due process hearing or pay for the IEE.”), addressed
an earlier version of the regulation that (unlike the current version) did not explicitly
contemplate a district’s refusal to reimburse for reasons of noncompliance with relevant
criteria. Petitioners also refer to a comment accompanying the 1999 issuance of revised IDEA
regulations, to the effect that school agencies must either initiate a due process hearing or
provide an IEE at public expense. See Assistance to States for the Education of Children With
Disabilities and the Early Intervention Program for Infants and Toddlers With Disabilities,
64 Fed. Reg. 12406, 12607 (March 12, 1999). In context, however, this comment appears to
be addressing agencies’ options when parents initially request IEEs. As noted above, although
§ 300.502(b)(2)(i) plainly requires agencies to either file or pay in that context, the text of the
regulation imposes no such requirement when an agency confronts a noncompliant IEE. See
id. (“The purpose of requiring the public agency to either initiate a due process hearing if it
wishes to challenge a parent's request for an IEE, or otherwise provide an IEE at public
expense, is to require public agencies to respond to IEE requests . . . . There is no
corresponding need to specify that a parent also has the right to initiate a due process hearing
since if a public agency does not do so it must provide the IEE at public expense.”) (emphasis
added).
        21 841 F.2d 824, 830 (8th Cir. 1988).
        22 See 34 C.F.R. § 300.503 (1987). The decision cites § 300.505(b), but quotes directly

from § 300.503. § 300.505(b) then concerned language requirements for IDEA due process
hearing notices and does not appear relevant here.
        23 Bd. of Educ. v. Ill. State Bd. of Educ., 41 F.3d 1162, 1169 (7th Cir. 1994).



                                                8
     Case: 15-30164       Document: 00513341662         Page: 9    Date Filed: 01/13/2016


                                      No. 15-30164

opinion, the Eleventh Circuit held without explanation that, because a school
board had failed to file a due process request challenging parents’ IEE under
either § 300.502(b)(2)(i) or § 300.502(b)(2)(ii), the parents were entitled to
reimbursement. 24 The decision does not examine the text of the regulation in
any detail and appears to elide the clear distinction in the wording of the two
clauses at issue. These deficiencies are also present in various lower court
decisions cited in the briefs. 25
       In sum, neither the plain text of the regulation nor binding precedent
required OPSB to initiate a hearing in order to contest appellants’ right to
reimbursement. This result conforms with the broader purpose of § 300.502(b),
that is, to ensure parents’ rights to an IEE at public expense and to due process
in the event of a reimbursement dispute. These rights can be vindicated just
as well in a hearing initiated by the parents as in one initiated by a school
district, as the Sixth Circuit recognized in P.R. v. Woodmore Local School
District. 26 In that case, the court held that § 300.502(b)(2)(i) was not violated
when a school board objected to an IEE by defending the appropriateness of its
own evaluation in a due process hearing initiated by the parents. The court
reasoned that the “object” of the regulations “is to afford Parents an
opportunity to challenge and the School District to defend the appropriateness
of its Evaluation in an impartial hearing,” which had occurred. It continued:
       As long as the object of the regulations is accomplished, there is no
       reason to exalt form over substance. Their purpose is not served by
       holding that there must be reimbursement at public expense when it is
       the parents rather than the public agency that initiates the due process



       24 Jefferson Cty. Bd. of Educ. v. Lolita S., 581 F. App’x 760, 765-66 (11th Cir. 2014)
(“The Board did not file a due process request, and it cannot now defend its evaluation or
challenge the IEE.”).
       25 See D.H. v. Manheim Twp. Sch. Dist., 45 IDELR 38 (E.D. Pa. 2005); Red Clay

Consolidated Sch. Dist., 108 LRP 52265 (Del. State Educ. Agency 2005).
       26 256 F. App’x 751 (6th Cir. 2007) (per curiam).



                                             9
    Case: 15-30164       Document: 00513341662          Page: 10     Date Filed: 01/13/2016


                                       No. 15-30164

       hearing where the appropriateness of the School District’s Evaluation is
       challenged and confirmed. 27

The Sixth Circuit’s insight applies with even greater force in the context of
§ 300.502(b)(2)(ii), whose plain text – unlike that of (b)(2)(i) – does not require
the agency to initiate a hearing.

       2. Timeliness

       OPSB did not have to initiate a hearing in order to preserve its objection
to Seth’s IEE. This is not to say, however, that the board could wait
indefinitely, forcing appellants to either demand a hearing or forsake
reimbursement. Rather, under § 300.502(b)(2)(ii), OPSB had to “demonstrate”
the IEE’s noncompliance with relevant criteria “without unnecessary delay.”
We find that OPSB fulfilled this duty.
       Appellants sent the board an e-mail on August 25, 2011, stating that “we
are requesting an Independent Educational Evaluation for our son Seth . . . .
Seth is entitled to receive a comprehensive IEE at public expense.” However,
the record indicates that appellants did not submit invoices until over a year
later. Only then could OPSB know with certainty that appellants sought an
IEE at public expense 28 – especially since for much of that period, appellants
knew of the board’s objections to the evaluation, but took no apparent action
to address them. 29 We see no reason to penalize OPSB for failing to


       27  Id. at 755. Indeed, such a holding might force school districts to file duplicative
hearing requests (i.e., in cases where parents first requested a hearing) in order to preserve
their objections to parents’ IEEs. Cf. U.S. Dep’t of Educ., Office of Special Educ. & Rehab.
Servs.,       Dear       Colleague      Letter       1,     4      (April      15,      2015),
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/dcl04152015disputeresolution2q20
15.pdf (criticizing agencies who file due process complaints after parents already have a
pending complaint with a state agency on the same issue).
        28 Parents always have the right to an IEE at private expense. See 34 C.F.R.

§ 300.502(c), (e)(1).
        29 Petitioners claim that they attempted to make the needed corrections during this

time, but nothing in the record suggests they apprised OPSB of their efforts. They do not

                                             10
    Case: 15-30164       Document: 00513341662          Page: 11     Date Filed: 01/13/2016


                                       No. 15-30164

preemptively seek a hearing on the topic of reimbursement when appellants
had not actually requested reimbursement, and when the board had reason to
believe they might not. Rather, on these specific facts, the board’s delay in
“demonstrating” the IEE’s noncompliance should be measured from the
submission of the invoices.
       Appellants’ invoices accompanied a letter dated December 26, 2012,
which OPSB claims it did not receive until January 31, 2013. 30 Roughly three
months later, on April 30, 2013, appellants requested an IDEA due process
hearing. From this point, any further delays were a function of the
administrative process, not OPSB’s sole inaction. 31 Depending on whose
records are credited, then, either three or four months passed during which
OPSB      reasonably      could    have     moved      to   “demonstrate”       the    IEE’s
noncompliance, but did not. We will consider this period in determining
whether OPSB acted “without unnecessary delay.”
       At the outset, we observe that there is little case law or regulatory
guidance speaking directly to this question. Appellants and amici cite
numerous rulings of lower courts and state agencies, but most of these rulings
appear to involve school districts failing to timely respond to parents’ initial
requests for IEEs “without unnecessary delay.” Thus, in many of the cited
cases, upon receiving a parent’s IEE request, the school district took no
action—neither granting the request, nor filing for a due process hearing to
demonstrate the adequacy of their own evaluation. 32 In others, after receiving




seem to have contacted OPSB staff to discuss the deficiencies, as OPSB suggested in its letter
outlining those deficiencies.
       30 The district court made no findings as to when the letter was sent or received.
       31 Petitioners do not allege interference or dilatory conduct on OPSB’s part.
       32 See, e.g., Fullerton Sch. Dist., 58 IDELR 177 (Cal. State Educ. Agency, Jan. 30,

2012); Nicole L. v. Brownsville Indep. Sch. Dist., 42 IDELR 192 (Tex. State Educ. Agency,
Oct. 18, 2004).

                                             11
    Case: 15-30164        Document: 00513341662          Page: 12     Date Filed: 01/13/2016


                                       No. 15-30164

an IEE request, the school district waited three months or longer to request a
due process hearing to show the adequacy of its own evaluation. 33
       These cases provide limited guidance in the case before us, in which the
board delayed not in responding to or challenging parents’ initial IEE inquiry,
but in contesting their right to reimbursement after the IEE had been
completed. 34 When a parent first requests an IEE, the school placement or
educational plan for the child may be contingent on the outcome of the IEE. A
months-long delay before even starting the process of holding a due process
hearing on the need for an independent evaluation is a significant amount of
time when compared to the length of the school year. In contrast, once the IEE
has been completed, school officials can consider it immediately before
reimbursement issues are resolved. Thus, the IEE’s function is not vitiated
when only reimbursement is delayed.
       To be sure, keeping parents waiting for three or four months before
action is taken on reimbursement may be a significant burden, considering the
cost of IEEs. But such a delay does not have the same effect (or even any effect)
on a child’s educational plan as failing to take action on an initial request for
an IEE does. Here, any delay by OPSB did not affect whether the IEE could be




       33  See, e.g., Pajaro Valley Unified Sch. Dist. v. J.S., No. C 06-0380 PVT, 2006 WL
3734289, at *3 (N.D. Cal. Dec. 15, 2006) (school district waited “almost three months” after
IEE request to file for a due process hearing so that it could demonstrate that its own
evaluation was appropriate); L.A. Unified Sch. Dist., 48 IDELR 293 (Cal. State Educ. Agency,
June 20, 2007) (school district waited three months to request a due process hearing to
demonstrate that its evaluation was appropriate); Bd. Of Educ. of the Monticello Central Sch.
Dist., 37 IDELR 143 (N.Y. State Educ. Agency, June 4, 2002) (school board waited 20 months
after IEE request before initiating a due process hearing on the appropriateness of its own
evaluation).
        34 Recall that the board replied eight days after receiving petitioners’ initial letter,

agreeing to provide the IEE at public expense (contingent on compliance with certain
specified criteria) and providing the names of qualified evaluators in the area.

                                              12
    Case: 15-30164         Document: 00513341662           Page: 13     Date Filed: 01/13/2016


                                         No. 15-30164

considered in relation to Seth’s schooling plan. 35 We also note that during the
period at issue, OPSB explained its bases for denying reimbursement in a
detailed letter to appellants and urged them to contact the board with any
questions. Arguably, this letter was an attempt to informally resolve the
dispute. 36 In light of these facts, we conclude that OPSB did not
“unnecessar[ily] delay” in “demonstrating” the IEE’s noncompliance.
                                               IV
       We next consider whether appellants were denied their procedural rights
in the district court proceeding. Appellants contend that the district court
improperly placed the burden of persuasion on them. The district court
reasoned that “the burden of persuasion [should] fall[] where it usually does,
on the party seeking relief.” Appellants argue that the typical presumption
should not apply in IEE reimbursement disputes, since 34 C.F.R. §
300.502(b)(2)(ii) requires the agency, not the parents, to “demonstrate”
noncompliance with relevant criteria. However, this requirement applies only
to administrative due process hearings. 37 § 300.502(b)(2)(ii) does not purport
to govern the appeal of an hearing officer’s decision to the federal district court.
Rather, such an appeal arises under the IDEA’s procedural safeguards
provision. 38 As the court below noted, several circuits have interpreted this


       35   Indeed, the record suggests that petitioners relied on the IEE at the 2012
administrative hearing concerning whether Seth was receiving FAPE, and that the IEE was
extensively discussed in that proceeding.
        36 In its guidance, the Department of Education has exhorted school districts to “strive

to resolve [IDEA] disputes informally.” U.S. Dep’t of Educ., Office of Special Educ. & Rehab.
Servs.,         Dear         Colleague      Letter       2        (April       15,         2015),
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/dcl04152015disputeresolution2q20
15.pdf.
        37 The requirement for a school district to “demonstrate” non-compliance applies only

to hearings made “pursuant to §§ 300.507 through 300.513,” all of which outline the
procedures for due process hearings before an administrative officer. See 34 C.F.R. §
300.502(b)(2)(ii).
        38 See 20 U.S.C. § 1415(i)(2)(A) (“Any party aggrieved by the findings and decision

made [in an impartial due process hearing] . . . shall have the right to bring a civil action . . .

                                               13
    Case: 15-30164        Document: 00513341662           Page: 14      Date Filed: 01/13/2016


                                        No. 15-30164

provision to place the burden of persuasion before the district court on the
party appealing an IDEA hearing officer’s decision. 39 This result conforms to
“the ordinary default rule that plaintiffs bear the risk of failing to prove their
claims.” 40 The district court sensibly followed this default rule, and did not err
in allocating appellants the burden of persuasion.
       Appellants further argue that the district court erred in refusing to hold
an evidentiary hearing with witnesses. Although such a hearing might have
been helpful, it was not required in this case. IDEA gives any party aggrieved
in a due process hearing “the right to bring a civil action” in a federal district
court without regard to the amount in controversy. The district court must
both “receive the records of the administrative proceedings” and “hear
additional evidence at the request of a party.” 41 Whether this latter phrase
requires a district court to hold an evidentiary hearing where witnesses testify
and are cross-examined is apparently an issue of first impression. Certainly,
however, the text itself does not require such a hearing. 42 And the district court
did not decide the case on the basis of the administrative record alone. On the
contrary, it received additional evidence in the form of exhibits, affidavits, and
depositions, and it held oral argument on the motion for summary judgment.




which action may be brought in any State court of competent jurisdiction or in a district court
of the United States . . . .”).
        39 See Ridley Sch. Dist. v. M.R., 680 F.3d 260, 270 (3d Cir. 2012); J.W. v. Fresno Unified

Sch. Dist., 626 F.3d 431, 438 (9th Cir. 2010); Marshall Joint Sch. Dist. No. 2 v. C.D., 616 F.3d
632, 636 (7th Cir. 2010).
        40 Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 56 (2005).
        41 20 U.S.C. § 1415(i)(2)(C).
        42 Black’s Law Dictionary defines a hearing as “[a] judicial session, usu. open to the

public, held for the purpose of deciding issues of fact or of law, sometimes with witnesses
testifying.” BLACK’S LAW DICTIONARY 838 (10th ed. 2014) (emphasis added). In the context of
administrative law, Black’s defines a hearing as “[a]ny setting in which an affected person
presents arguments to a decision-maker.” Id.

                                               14
    Case: 15-30164       Document: 00513341662          Page: 15     Date Filed: 01/13/2016


                                       No. 15-30164

We thus conclude that the district court did not fail to “hear additional
evidence.” 43
                                              V
       Having determined that OPSB did not waive its right to refuse
reimbursement and that the proceedings before the district court were
procedurally sound, we approach the crux of this dispute: whether appellants’
IEE failed to “meet agency criteria,” precluding reimbursement. 44 Before
considering whether Seth’s IEE complied with Bulletin 1508’s criteria, we
must determine the criteria relevant to that inquiry. Appellants argue that
many of the IEE’s 31 alleged nonconformities are illusory because they relate
to criteria that were never legally applicable to Seth’s IEE in the first place. 45
Their argument has several facets.
       First, appellants contend that OPSB may only apply criteria “employed
at the initiation of an evaluation,” and not “content-based” criteria. They cite
34 C.F.R. § 300.502(e)(1), which provides that “[i]f an independent educational
evaluation is at public expense, the criteria under which the evaluation is
obtained, including the location of the evaluation and the qualifications of the




       43  The ALJ does appear to have erred by failing to hold a due process hearing where
the parties could confront and cross-examine witnesses, see 20 U.S.C. § 1415(h)(2), but
district courts are permitted to “grant such relief” as they determine appropriate. See 20
U.S.C. § 1415(i)(2)(C). Thus, a remand was not necessarily required to address the procedural
failing below.
        44 Petitioners argue that they are at least entitled to partial reimbursement for the

elements of the IEE that are not implicated in the board’s allegations of noncompliance.
However, even assuming that compliant elements can be meaningfully defined and isolated
from the evaluation as a whole, nothing in the text of 34 C.F.R. § 300.502 invites such a
piecemeal approach, nor have petitioners cited relevant authority. Rather, the regulation
makes clear that the right to reimbursement pertains to the IEE as a whole, not to its
subparts. Therefore, the IEE as a whole must meet agency criteria in order to merit
reimbursement.
        45 For the time being, we will consider only the Bulletin 1508 criteria relating to the

form, procedures, and content of the evaluation itself. We address OPSB’s cost criteria in a
subsequent section.

                                              15
    Case: 15-30164        Document: 00513341662          Page: 16     Date Filed: 01/13/2016


                                       No. 15-30164

examiner, must be the same as the criteria that the public agency uses when
it initiates an evaluation.” 46
       Appellants do not explain how to distinguish “initiation” criteria from
“content-based” criteria. Moreover, the phrase “when it [i.e., the agency]
initiates an evaluation” could plausibly be understood to identify the
evaluations relevant to determining criteria applicable to IEEs, not to limit
those criteria. In other words, the regulation can be read to simply subject IEEs
(i.e., evaluations initiated by parents) to the same criteria as agencies’ own
evaluations (i.e., evaluations initiated by agencies). Nonetheless, appellants’
reading – that the phrase is language of limitation, not identification – is also
plausible as a purely textual matter. 47
       When confronted with ambiguity in regulatory text, we look to agency
interpretations. 48 In comments on § 300.502(e), DOE has explained that IEEs
must        meet   substantive     requirements       applicable     to    school-conducted
evaluations:
       We do not believe it is necessary to add language to the regulations
       regarding the review of existing data, input from the child's
       parents, the scope of the evaluation, or the instruments used to
       evaluate the child, because an IEE must meet the agency criteria
       that the public agency uses when it initiates an evaluation . . . .


       46  34 C.F.R. § 300.502(e)(1) (emphasis added).
       47  Plaintiffs cite A.S. ex rel. S. v. Norwalk Bd. of Educ., 183 F. Supp. 2d 534, 551 (D.
Conn. 2002), in which a district court held with little analysis that “[t]he plain language of
the applicable regulations requires only that a parent's expert meet the same criteria that
the Board used when initiating its evaluation, not that the expert employ a methodology
approved by the Board.” Although not binding, this holding does seem to support petitioners’
approach. However, it is unclear from the facts provided in Norwalk whether (a) the Board’s
“methodological” concerns in that case were rooted in Board criteria that were not “initiating”
criteria, or (b) whether the Board’s “methodological” concerns had no origin in Board criteria
of any sort. If the latter, then the statement quoted above need not be read as interpreting
the term “initiating.” To the extent it does interpret that term to exclude consideration of
non-“initiating” criteria, we find it unpersuasive for the reasons described above.
        48 Belt v. EmCare, Inc., 444 F.3d 403, 408 (5th Cir. 2006) (“If [a] regulation is

ambiguous, the agency's interpretation . . . is ‘controlling unless plainly erroneous or
inconsistent with the regulation.’”) (quoting Auer v. Robbins, 519 U.S. 452, 461 (1997)).

                                              16
    Case: 15-30164       Document: 00513341662         Page: 17     Date Filed: 01/13/2016


                                      No. 15-30164

         Similarly, [the IDEA regulations] provide[] that an evaluation
         conducted by a public agency must use a variety of assessment
         tools and strategies to gather relevant functional, developmental,
         and academic information about the child, including information
         provided by the parent, that may assist in determining whether
         the child is a child with a disability . . . . These requirements also
         apply to an IEE conducted by an independent evaluator, since these
         requirements will be a part of the agency’s criteria. 49


         This interpretation is consistent with IDEA’s underlying purposes. 50 It
would seem perverse to enforce non-substantive criteria such as those
pertaining to an evaluation’s location, but wholly exempt IEEs from
substantive criteria concerning, for example, valid assessment strategies and
reporting methods. As the Supreme Court has noted, Congress wrote extensive
procedural safeguards into IDEA in part to ensure substantively sound
educational outcomes. 51 A rule wholly exempting IEEs from substantive
criteria would diminish the rigor of the IDEA process, with attendant
heightened risk of compromised results. Appellants’ “initiation” argument thus
fails.
         Second, appellants appear to argue that Bulletin 1508’s criteria,
including those that require a multidisciplinary team, are generally
inapplicable to an IEE because that document is oriented toward schools and
does not address IEEs in detail. 52 This argument also fails. Under


          Assistance to States for the Education of Children With Disabilities and Preschool
         49

Grants for Children With Disabilities, 71 Fed. Reg. 46,540, 46,690 (Aug. 14, 2006) (emphasis
added).
       50 Cf. Rose v. Lundy, 455 U.S. 509, 517 (1982) (ambiguous statutes should be

interpreted according to statutory purposes).
       51 Bd. of Educ. v. Rowley, 458 U.S. 176, 206 (1982) (discussing “the legislative

conviction that adequate compliance with the procedures prescribed would in most cases
assure much if not all of what Congress wished in the way of substantive content in an IEP”).
       52 With regard to the multidisciplinary team requirement specifically, petitioners

argue that the use of the singular “examiner” in 34 C.F.R. § 300.502(a)(3)(i), which defines
an IEE as “an evaluation conducted by a qualified examiner who is not employed by the public
agency responsible for the education of the child in question,” indicates that IEEs need not

                                             17
    Case: 15-30164        Document: 00513341662          Page: 18     Date Filed: 01/13/2016


                                       No. 15-30164

§ 300.502(e)(1), IEEs must use the same “criteria that the public agency uses.”
The public agency in this case, OPSB, uses Bulletin 1508, and the Bulletin
therefore applies to the IEE.
       Third, appellants claim that only the portions of the IEE relating to their
areas of disagreement with the board had to comply with Bulletin 1508
criteria. They invoke DOE guidance allowing an IEE to be limited to the scope
of disagreement between parents and an agency. Perhaps, but this guidance
does not directly address reimbursement. 53 OPSB cites an August 2011 letter
from appellants, in which they stated that “Seth is entitled to receive a
comprehensive IEE at public expense,” as evidence that they implicitly agreed
to be bound by the criteria applicable to all evaluation components. Appellants
dispute whether this was really a request for a comprehensive IEE and
whether “comprehensive” has any ascertainable legal meaning here. We see no
need to wade into this debate. Under 34 C.F.R. § 300.502(b) and (e), a school
board has no duty to pay for an IEE demonstrated not to meet agency criteria.
Here, appellants claim reimbursement for the entire IEE, so the entire IEE
must meet Bulletin 1508’s criteria to the extent those criteria are otherwise
applicable. This is true whether or not portions of the IEE relate to areas of
agreement, and regardless of any intentions the parents may have previously
expressed. 54




involve multiple specialists. It is a basic rule of statutory construction that the singular
includes the plural. See ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE
INTERPRETATION OF LEGAL TEXTS 130 (2012) (quoting the rules of construction outlined in 1
U.S.C. § 1). Thus, the fact that “examiner” is singular is hardly dispositive.
       53 Letter to Baus, 65 IDELR 81 at *2 (OSEP 2015), https://www2.ed.gov/policy

/speced/guid/idea/memosdcltrs/acc-14-012562r-baus-iee.pdf.
       54 If petitioners agreed with some elements of the school’s evaluation, it would seem

more appropriate for them to have not tested those areas in the first place, rather than testing
them (allegedly) inadequately and then disputing reimbursement. Petitioners would surely
respond that they only tested in areas of agreement because OPSB made them. Yet if their
complaint is that the school district required them to have a comprehensive IEE, then they

                                              18
    Case: 15-30164        Document: 00513341662          Page: 19      Date Filed: 01/13/2016


                                        No. 15-30164

       Fourth, appellants claim that Seth’s IEE was a reevaluation, not an
initial evaluation, and that initial evaluation criteria are therefore
inapplicable. Indeed, many of the IEE’s 31 alleged nonconformities derive from
Bulletin 1508 criteria that apply to initial evaluations. 55 Even assuming the
IEE was a reevaluation, 56 we nonetheless find that initial evaluation criteria
were applicable. The district court found that appellants suspected Seth had a
previously undiagnosed learning disability. 57 Under Bulletin 1508, this
required them to comply with initial evaluation criteria. 58
       Fifth, and finally, running through appellants’ briefs is the underlying
contention that Bulletin 1508 is so onerous as to cumulatively and inherently
violate parents’ right to an IEE. 59 We cannot agree. The Bulletin 1508 criteria
at issue, although extensive, address the quality and thoroughness of
evaluations. This is not a case, for example, where agency criteria effectively
allow only agency employees to conduct IEEs, constraining parents and
undermining the independence of evaluations without necessarily advancing




should have disputed this prior to obtaining one. Now that they have, the IEE must comply
with applicable criteria to merit reimbursement.
        55 See Bulletin 1508 § 513 (“All initial evaluations shall include the following

documented components . . .”).
        56 See Letter to Baus, 65 IDELR 81 at *1 (OSEP 2015), https://www2.ed.gov

/policy/speced/guid /idea/memosdcltrs/acc-14-012562r-baus-iee.pdf (“An initial evaluation . . .
is the first completed assessment of a child to determine if he or she has a disability under
IDEA, and the nature and extent of special education and related services provided. Once a
child has been fully evaluated for the first time in a State . . . any subsequent evaluation of a
child would constitute a reevaluation.”).
        57 Petitioners dispute this factual finding, but we do not find it clearly erroneous in

light of the record evidence cited below.
        58 Bulletin 1508’s “Reevaluation Procedures” state that “when a different

exceptionality is suspected, initial criteria and procedures for the suspected exceptionality
shall be followed.” Bulletin 1508 § 1105. The Bulletin 1508 “procedures” associated with
Seth’s suspected additional exceptionality, Specific Learning Disability, incorporate the
initial evaluation procedures by reference. Id. § 719(C) (“Conduct all procedures described
under § 513 [the section pertaining to initial evaluation components].”);
        59 See 34 C.F.R. § 300.502(e)(1).



                                              19
    Case: 15-30164       Document: 00513341662          Page: 20     Date Filed: 01/13/2016


                                       No. 15-30164

the goal of rigor. 60 Allowing parents to ignore Bulletin 1508’s criteria can
complicate subsequent efforts to compare the IEEs to the districts’ own
evaluations, undermining a key function of the IEE. Moreover, much of the
burden of compliance in this case appears related to appellants’ unique
circumstances. 61 In light of these circumstances, appellants might have sought
to limit the scope of their IEE, and thereby avoid triggering some criteria,
before obtaining the evaluation, whether in negotiation with OPSB or in an
IDEA due process hearing. 62 Instead, they obtained a lengthy IEE that
implicated many Bulletin 1508 criteria. Under § 300.502(b) and (e), the IEE
had to meet those criteria to merit reimbursement.
       We do not doubt that Bulletin 1508 imposed a heavy burden in this case.
Indeed, the record suggests that Seth’s parents faced an uphill battle in
deciphering its criteria and locating and assembling the requisite evaluators.
Despite their diligence and willingness to spend thousands of dollars, they
were unable to produce a perfectly compliant IEE. The record also indicates
that OPSB – which had a “‘natural advantage’ in information and expertise”
in this context 63 – could have been more helpful in explaining the relevant
requirements and processes. 64 Although these facts give us pause, for the


       60   See Assistance to States for the Education of Children With Disabilities and
Preschool Grants for Children With Disabilities, 71 Fed. Reg. 46,540, 46,689 (Aug. 14, 2006)
(forbidding such a policy).
        61 In particular, Seth’s family was unwilling to use one of OPSB’s two recommended

providers because that provider employed Seth’s father, requiring a broader search and
closing off a potentially inexpensive option closer to home. Petitioners also appear to have
suffered unexpected setbacks once they found providers, including one evaluator’s
unexpected health and administrative problems and another’s unwillingness to make needed
revisions to the evaluation. Finally, Seth’s IEE happens to be subject to extensive initial
evaluation criteria because Seth’s parents suspected an additional exceptionality.
        62 See Letter to Baus, 65 IDELR 81 at *2.
        63 Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 60 (2005) (quoting School Comm. of

Burlington v. Dep’t of Ed., 471 U.S. 359, 368 (1985)).
        64 Bulletin 1508 consists of 35 dense pages of detailed directives. When OPSB

approved Seth’s parents’ request for an IEE, its employee essentially just sent them a copy
of the Bulletin with instructions to stick to it.

                                             20
    Case: 15-30164      Document: 00513341662        Page: 21    Date Filed: 01/13/2016


                                    No. 15-30164

reasons we have offered, we cannot conclude that the application of Bulletin
1508 violated the right to an IEE in this specific case.
                                           VI
      The Bulletin 1508 criteria implicated in OPSB’s 31 alleged areas of
noncompliance apply to Seth’s IEE. We may therefore consider whether the
IEE complies with those criteria. As we have noted, the ALJ below resolved
this question against appellants, apparently on the basis of an alleged
stipulation as to the IEE’s noncompliance. Appellants deny that they so
stipulated, and the record is ambiguous as to this point. 65 Nonetheless, in a
subsequent filing with the district court, appellants wrote: “Plaintiffs admit
that the IEE obtained by them does not contain some elements or components
required by Louisiana Bulletin 1508 criteria. Nevertheless, Plaintiffs submit
that the information contained in the IEE substantially complies with the
Bulletin 1508 criteria.”
      The district court upheld the ALJ’s noncompliance finding. It did not
address appellants’ argument that the IEE was substantially compliant.
Rather, citing the ALJ’s finding and OPSB’s recital of the 31 alleged areas of
noncompliance, it simply held that “the parties agree that the IEE obtained by
Plaintiffs does not meet Bulletin 1508 criteria” and that “Plaintiffs are not
entitled to reimbursement because the IEE at issue does not comply with
Bulletin 1508 criteria.”
      The degree of compliance necessary for an IEE to “meet agency criteria”
under 34 C.F.R. § 300.502 is not explicitly defined in IDEA, its implementing


      65 The board alternatively contends that it “demonstrated” the IEE’s noncompliance
at the 2012 due process hearing between the parties, which preceded the ALJ’s ruling. We
disagree. The purpose of that hearing was to determine whether Seth was receiving FAPE,
not whether the IEE merited reimbursement. Although the IEE appears to have been
extensively discussed at the hearing, the record lacks any evidence that the ALJ decided
whether the IEE actually met agency criteria. Without such a determination, we cannot say
that OPSB “demonstrated” the IEE’s deficiency in 2012.

                                           21
    Case: 15-30164         Document: 00513341662           Page: 22     Date Filed: 01/13/2016


                                         No. 15-30164

regulations, or the case law, nor is there any directly relevant agency guidance.
Yet standards akin to substantial compliance are already deployed in other
IDEA contexts. 66 For example, we consider substantial compliance in
determining whether school districts have provided education “in conformity
with” students’ individualized education programs (IEPs), as IDEA requires. 67
       We are persuaded that substantial compliance also suffices in the IEE
context. 34 C.F.R. § 300.502 nowhere demands perfect adherence to agency
criteria. 68 Indeed, such a requirement is in tension with core purposes of the
right to an IEE and of the IDEA generally.
       As the Supreme Court has emphasized, IDEA’s procedural safeguards,
including the right to an IEE, are essential to the statutory scheme. 69 Through
them, Congress sought to “giv[e] parents and guardians a large measure of




       66  See, e.g., Adam J. ex rel. Robert J. v. Keller Indep. Sch. Dist., 328 F.3d 804, 812 (5th
Cir. 2003) (“‘Procedural defects alone do not constitute a violation of the right to a FAPE
unless they result in the loss of an educational opportunity.’”) (quoting T.S. v. Indep. Sch.
Dist. No. 54, 265 F.3d 1090, 1095 (10th Cir. 2001)).
        67 See 20 U.S.C. § 1401(9)(D); Houston Indep. Sch. Dist. v. Bobby R., 200 F.3d 341, 346,

349 (5th Cir. 2000) (“[A] party challenging the implementation of an IEP must show more
than a de minimis failure to implement all elements of that IEP, and, instead, must
demonstrate that the school board or other authorities failed to implement substantial or
significant provisions of the IEP.”); see also Woods v. Northport Pub. Sch., 487 F. App'x 968,
975 (6th Cir. 2012); Sumter Cty. Sch. Dist. 17 v. Heffernan ex rel. TH, 642 F.3d 478, 484 (4th
Cir. 2011); A.P. v. Woodstock Bd. of Educ., 370 F. App'x 202, 205 (2d Cir. 2010); Fisher ex rel.
T.C. v. Stafford Twp. Bd. of Educ., 289 F. App'x 520, 524 (3d Cir. 2008); Van Duyn ex rel. Van
Duyn v. Baker Sch. Dist. 5J, 502 F.3d 811, 821 (9th Cir. 2007); Neosho R–V Sch. Dist v. Clark,
315 F.3d 1022, 1027 n.3 (8th Cir. 2003).
        68 According to Merriam-Webster, “meet” (as in “meet agency criteria”) can refer to

either substantial or strict conformity, although it more often denotes the latter. See
MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY 723 (10th ed. 1996) (defining “meet” as “to
conform to esp. with exactitude and precision”); id. at 242 (defining “conform” as “to be similar
or identical”). See also Van Duyn, 502 F.3d at 821 (statutory language requiring “special
education and related services” to be provided “in conformity with” an IEP does not impose a
textual “requirement of perfect adherence to the IEP”) (citing 20 U.S.C. § 1401(9)).
        69 See Bd. of Educ. v. Rowley, 458 U.S. 176, 205 (1982) (“When [IDEA’s] elaborate and

highly specific procedural safeguards . . . are contrasted with the general and somewhat
imprecise substantive admonitions contained in the Act, we think that the importance
Congress attached to these procedural safeguards cannot be gainsaid.”).

                                               22
    Case: 15-30164         Document: 00513341662           Page: 23     Date Filed: 01/13/2016


                                         No. 15-30164

participation at every stage of the administrative process,” 70 and to ensure that
the process produced substantively sound results. 71 The right to an IEE at
public expense serves these purposes, both because it enables parents to
genuinely and consequentially take part in the IDEA process and because it
allows them to introduce additional and different data into that process,
informing its ultimate outcomes. 72
       A substantial compliance standard for IEE reimbursement also
advances these purposes. First, it safeguards parents’ ability to participate in
the IDEA process through IEEs by preserving a realistic possibility of
reimbursement. The state criteria that govern IDEA evaluations can be
complex. Given this, and given their “natural advantage in information and
expertise” in this context, 73 school agencies may be able to find ambiguities or
inconsequential nonconformities in any IEE. If they are allowed to deny
reimbursement in turn, they will effectively be able to treat parents’ right to
an IEE as a privilege to be granted at their discretion, since few parents can
afford to spend thousands of dollars out of pocket on an evaluation. Second, by
ensuring reimbursement for generally sound IEEs that may happen to be
deficient in isolated or trivial ways, a substantial compliance standard will
encourage parents who might not otherwise have obtained and submitted IEEs
to do so, leading to better-informed IDEA outcomes.




       70  Id. at 205.
       71  See id. at 206 (discussing “the legislative conviction that adequate compliance with
the procedures prescribed would in most cases assure much if not all of what Congress wished
in the way of substantive content in an IEP”).
        72 See Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 61 (2005) (by virtue of their right

to an IEE at public expense, parents “are not left to challenge the government without a
realistic opportunity to access the necessary evidence, or without an expert with the
firepower to match the opposition.”).
        73 Id. at 60 (quoting School Comm. of Burlington v. Dep’t of Ed., 471 U.S. 359, 368

(1985)).

                                               23
    Case: 15-30164         Document: 00513341662           Page: 24      Date Filed: 01/13/2016


                                         No. 15-30164

       The board worries that “[i]f this Court were to adopt the Plaintiffs’
implicit criterion of “substantial” compliance . . . . [b]ased on an unreasonably
low standard, presumptively a couple of paragraphs–or even a prescription pad
with ‘OHI,’ ‘Autism,’ or ‘SLD’ with little more–would suffice as an IEE.”
Although the slippery slope is always a concern when the law accepts less-
than-perfect compliance, 74 we find the risk acceptable here, given the strong
statutory interests favoring a substantial compliance standard and the use of
such standards elsewhere in the IDEA case law. We do not suggest that “a
couple of paragraphs” or a “prescription pad” notation will now pass muster.
Indeed, the determination will necessarily turn on the particular facts and
agency criteria at issue in each case. “Substantial compliance,” allowing
reimbursement in this context, means that insignificant or trivial deviations
from the letter of agency criteria may be acceptable as long as there is
substantive compliance with all material provisions of the agency criteria and
the IEE provides detailed, rigorously produced and accessibly presented data.
       In so holding, we are mindful of our limited expertise. 75 To be sure, a
substantial compliance standard presumes that adjudicators can reliably
identify which deviations are “substantial,” requiring some engagement with
substantive questions of special education practice. Yet this is nothing new.
IDEA already requires district courts to review the factual findings of
administrative hearing officers “virtually de novo.” 76 In turn, they must “reach
. . . independent conclusion[s] based upon the preponderance of the evidence” 77



       74  See, e.g., United States v. Locke, 471 U.S. 84, 101 (1985) (discussing filing deadlines).
       75  Cf. San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 42 (1973) (“[T]his Court's
lack of specialized knowledge and experience counsels against premature interference with
the informed judgments made at the state and local levels” concerning “the most persistent
and difficult questions of educational policy . . . .”).
        76 See Teague Indep. Sch. Dist. v. Todd L., 999 F.2d 127, 131 (5th Cir. 1993) (adopting

this interpretation and citing cases).
        77 Id.



                                                24
    Case: 15-30164        Document: 00513341662          Page: 25      Date Filed: 01/13/2016


                                        No. 15-30164

as to such questions as whether students require more or less restrictive
learning environments, 78 whether IEPs are “reasonably calculated to enable
[children] to receive educational benefits,” 79 and whether schools’ failures in
implementing IEPs implicate “significant provisions of . . . IEP[s]” or are
instead “de minimis.” 80 Seeing “substantial compliance” as a comfortable fit
within a regimen constructed to promote exchange and cooperative
engagement for the benefit of student and school, we doubt applying a
substantial compliance standard to IEEs will pose a greater challenge, or
stretch courts’ role farther than the statute itself contemplates.
                                              VII
       Seth’s IEE will “meet agency criteria” and merit reimbursement if it
substantially complies with Bulletin 1508. As noted above, the district court
did not squarely address this factually specific question. We therefore remand
for analysis under a substantial compliance standard. If the court below (or,
upon further remand, the administrative hearing officer) finds the IEE
substantially compliant, it should award reimbursement.
       In any event, however, appellants will not be entitled to the full cost of
the evaluation they obtained. Appellants knew of OPSB’s $3,000 cost cap for
IEEs, yet they spent over $8,000. The Department of Education has explained
that IDEA allows schools to enforce reasonable cost criteria for IEEs as long as
parents in unique circumstances have the opportunity to request exemption. 81
Here, OPSB offered appellants an opportunity to demonstrate unique




       78  Id. at 132-33.
       79  Bd. of Educ. v. Rowley, 458 U.S. 176, 207 (1982); see, e.g., R.H. v. Plano Indep. Sch.
Dist., 607 F.3d 1003, 1011 (5th Cir. 2010).
        80 Houston Indep. Sch. Dist. v. Bobby R., 200 F.3d 341, 348-49 (5th Cir. 2000).
        81 Assistance to States for the Education of Children With Disabilities and Preschool

Grants for Children With Disabilities, 71 Fed. Reg. 46689-90.

                                              25
    Case: 15-30164       Document: 00513341662         Page: 26     Date Filed: 01/13/2016


                                      No. 15-30164

circumstances in its correspondence with them over the cost cap, but
appellants did not respond. Therefore, the $3,000 cap binds them. 82
       We VACATE and REMAND to the district court for further proceedings
consistent with this opinion.




       82 Petitioners also object to having been required to pay the cost of the IEE upfront.
However, as DOE has explained, “The IDEA does not address whether funding should be
paid as reimbursement or as a cash advance. If the parent requests advance funding for IEE-
related expenses and the public agency denies that request, the parent could request a due
process hearing . . . if the parent believes that denial of advance funding would effectively
deny the parent the right to a publicly-funded IEE.” Letter to Petska, 35 IDELR 191 at *2
(OSEP 2001). Petitioners made no such request. Furthermore, OPSB offered petitioners the
opportunity to demonstrate unique circumstances that would justify the board’s paying
directly for the IEE, but petitioners did not respond.

                                             26
    Case: 15-30164        Document: 00513341662          Page: 27     Date Filed: 01/13/2016


                                       No. 15-30164

JERRY E. SMITH, Circuit Judge, dissenting.

       The majority’s creation―from whole cloth―of a substantial-compliance
standard in Part VI is a dramatic judicial amendment of the Individuals with
Disabilities Education Act (“IDEA”) without textual or precedential justifica-
tion. It is both a usurpation of regulatory authority and an invitation for courts
to engage in arbitrary decisionmaking. And, the majority provides scant dir-
ection on what substantial compliance really means. I respectfully dissent.

                                               I.
       Though my colleagues observe that this court has used a substantial-
compliance standard in other applications of the IDEA, those cases involved a
distinct statutory basis. All of the cases cited by the majority relate to whether
a school’s alleged failure to develop or implement an individualized education
plan (“IEP”) deprived students of a free and appropriate public education
(“FAPE”). 1 That is an inquiry considerably different from whether an indepen-
dent educational evaluation (“IEE”) complies with state criteria.

       Title 34 C.F.R. § 300.502(e)(1) has a plain textual mandate: The criteria
under which an IEE is obtained at public expense “must be the same as the
criteria that the public agency uses when it initiates an evaluation.” (Empha-
sis added.) And if the agency (the school) demonstrates that “the evaluation
obtained by the parent did not meet agency criteria,” it need not pay for it.
34 C.F.R. § 300.502(b)(2)(ii) (emphasis added). There is no qualifying language



       1 See Adam J. ex rel. Robert J. v. Keller Indep. Sch. Dist., 328 F.3d 804, 811–12 (5th
Cir. 2003); Hous. Indep. Sch. Dist. v. Bobby R., 200 F.3d 341, 346, 349 (5th Cir. 2000); Woods
v. Northport Pub. Sch., 487 F. App’x 968, 975 (6th Cir. 2012); Sumter Cty. Sch. Dist. 17 v.
Heffernan ex rel. TH, 642 F.3d 478, 484 (4th Cir. 2011); A.P. v. Woodstock Bd. of Educ., 370
F. Ap’x 202, 205 (2d Cir. 2010); Fisher ex rel. T.C. v. Stafford Twp. Bd. of Educ., 289 F. App’x
520, 524 (3d Cir. 2008); Van Duyn ex rel. Van Duyn v. Baker Sch. Dist. 5J, 502 F.3d 811, 821–
22 (9th Cir. 2007); Neosho R–V Sch. Dist. v. Clark, 315 F.3d 1022, 1027 n.3 (8th Cir. 2003);
T.S. v. Indep. Sch. Dist. No. 54, 265 F.3d 1090, 1095 (10th Cir. 2001).



                                              27
    Case: 15-30164       Document: 00513341662          Page: 28     Date Filed: 01/13/2016


                                       No. 15-30164

such as “substantially” or “mostly.”

       In contrast, where courts have applied a “substantial compliance” stan-
dard to determine whether a school denied a student a FAPE in its develop-
ment of or implementation of an IEP, the IDEA is less specific. “It is well-
settled that, without a claim that the FAPE was deficient, procedural defects
are not actionable.” T.S., 265 F.3d at 1095; see also Adam J., 328 F.3d at 812
& n.23 (adopting the approach in T.S.). Thus, to assert that a school failed to
follow IDEA regulations regarding an IEP, the claimant must make an overall
allegation that a FAPE itself was denied.

       The IDEA does not prescribe substantive standards for what constitutes
a FAPE. As explained in Board of Education v. Rowley, 458 U.S. 176, 205
(1982), 2 the IDEA provides a number of “highly specific procedural safeguards”
but “general and somewhat imprecise substantive admonitions.” “Noticeably
absent from the language of the statute is any substantive standard prescrib-
ing the level of education to be accorded handicapped children.” Id. at 189.
There must be a “lost educational opportunity” for there to be a FAPE violation.
See Adam J., 328 F.3d at 812.

       Procedural defects alone do not necessarily result in lost educational
opportunities. Therefore, given the lack of guidance in the IDEA regarding the
substance of a FAPE, and, thus, what an IEP is supposed to achieve, it is not
surprising that in that context courts employ a “substantial-compliance” stan-
dard and excuse minimal procedural violations. See, e.g., id. 3 The requirement



       2 Rowley is the case often cited by courts in discussing the substantial-compliance
standard. See, e.g., Bobby R., 200 F.3d at 346, 349; Van Duyn, 502 F.3d at 821–22; Clark,
315 F.3d at 1027 & n.3.
       3 Although determining whether a FAPE has been provided is a completely different

inquiry from determining whether an IEE is eligible for public reimbursement, 20 U.S.C.
§ 1401(9)(D) does explain that a FAPE is “provided in conformity with the [IEP].” Thus, there
is some textual basis for requiring schools, in order to provide a FAPE, to comply with all of



                                             28
    Case: 15-30164       Document: 00513341662         Page: 29     Date Filed: 01/13/2016


                                      No. 15-30164

that, to be reimbursed at public expense, an IEE must meet the same stan-
dards as for school-initiated evaluations does not bear, however, on the sub-
stantive question of what constitutes a FAPE.

       Instead, there is good reason for schools to be required to pay only for
those IEEs that fully comply with state evaluation criteria, as the majority
comes close to acknowledging. 4 Regardless of who is paying, schools must con-
sider an IEE in their educational determinations only “if it meets agency cri-
teria.” 34 C.F.R. § 300.502(c)(1). Because school-conducted evaluations must
meet federal criteria, 5 it is not surprising that IEEs that do not meet those
same criteria are not particularly helpful to the schools. Requiring a school to
pay for an evaluation that it need not consider drains scarce resources from
other programs.

                                             II.
       The majority’s decision to apply a “substantial-compliance” standard is
in tension with its earlier holding, in the last portion of Part V, that the IEE
must comply with Bulletin 1508’s criteria. Implicit in the parents’ claim that
they need only “substantially comply” with Bulletin 1508’s requirements is a
contention that they can flout (or fail to comply with) some of Bulletin 1508’s
criteria. Yet, if parents can ignore some of the criteria, to what extent do they
need to comply with Bulletin 1508 at all?


the procedural requirements governing IEPs. Some of the critiques I make here of a
substantial-compliance standard for IEE reimbursements could apply to a substantial-
compliance standard in the context of FAPE violations. Yet, though the substantial-
compliance standard for FAPE violations is the established rule in this circuit, see Adam J.,
328 F.3d at 812, there is no Fifth Circuit precedent on the requirements for IEE
reimbursement.
        4 “Allowing parents to ignore Bulletin 1508’s criteria can complicate subsequent

efforts to compare the IEEs to the districts’ own evaluations, undermining a key function of
the IEE.”
        5 See, e.g., 34 C.F.R. § 300.304(b)–(c) (outlining requirements for school-conducted

evaluations).



                                             29
    Case: 15-30164      Document: 00513341662      Page: 30   Date Filed: 01/13/2016


                                    No. 15-30164

      The majority provides meager guidance to the district courts on what
“substantial compliance” looks like in the context of IEE reimbursement. Is
meeting six out of ten criteria enough, or does it matter what kind of criteria
are at issue? According to my colleagues, “[s]ubstantial compliance . . . means
that insignificant or trivial deviations from the letter of agency criteria may be
acceptable as long as there is substantive compliance with all material provi-
sions of the agency criteria . . . .”

      That definition collapses on itself. Substantial compliance is “substan-
tive compliance.” What is material and what is insignificant? The majority
offers little indication. Instead, this so-called “standard” asks judges to act as
policymakers to determine which agency criteria are and are not important.

      Apparently, “substantial compliance” also requires the IEE to “provide[]
detailed, rigorously produced and accessibly presented data.” Yet, data can be
detailed, rigorously produced, and accessibly presented and still not be useful
if it measures the wrong types of abilities. Thorough methodology does not
compensate for categorical errors. That part of the definition is also unhelpful.

      At this point, there is no way to know what constitutes substantial com-
pliance; instead, that term sends a nod to district courts that “you will know it
when you see it.” That is a standardless and, for the most part, useless pro-
nouncement that lends itself to abuse. In contrast, a bright-line rule, requiring
an IEE to comply with all agency criteria in order to be reimbursed, is much
easier to administer and removes boundless discretion from the district courts.

                                        III.
      The school board articulated thirty-one ways in which Seth’s IEE failed
to comply with state criteria, in addition to its failure to adhere to the cost cap.
Contrary to the majority’s characterization of the district court’s decision, the
district court grouped those thirty-one allegations into four groups and



                                        30
    Case: 15-30164         Document: 00513341662           Page: 31     Date Filed: 01/13/2016


                                         No. 15-30164

analyzed each one to find non-compliance. 6 Notably, on appeal the parents do
not combat these findings by demonstrating that the IEE actually adhered to
Bulletin 1508; 7 instead, they advance the notion that the IEE need not comply
with all of Bulletin 1508. Given the majority’s holding that the IEE was re-
quired to comply with it, and the parents’ failure to demonstrate such compli-
ance, this should have been an easy case.

       This conclusion is further strengthened if we look beyond the arguments
and examine the record submitted to the district court. 8 Even assuming that
some of the thirty-one areas of non-compliance were mere formatting deficien-
cies, as the parents imply, 9 there are also significant missing components from
the IEE. Many of those missing elements relate to how Seth’s impairments
should be addressed in a school setting.


       6  According to the majority, the district court “simply held . . . that ‘Plaintiffs are not
entitled to reimbursement because the IEE at issue does not comply with Bulletin 1508
criteria.’” Thus, the majority implies that the court accepted the school board’s allegations
without conducting further analysis. That is a mischaracterization of the opinion, whose
entire sentence reads, “Plaintiffs are not entitled to reimbursement because the IEE at issue
does not comply with Bulletin 1508 criteria with respect to the four areas of testing above.”
(Emphasis added.) Though the district court’s analysis was somewhat limited, it did address
each of these four areas of non-compliance.
        7 Indeed, the parents earlier admitted that the IEE did “not contain some elements or

components required by Bulletin 1508 criteria.” Nevertheless, the parents briefly did refer-
ence a chart submitted to the district court in which they disputed the thirty-one counts of
non-compliance. Yet they did not elaborate on those arguments in their submissions before
us. Failure adequately to brief an issue on appeal is waiver. See FED. R. APP. P. 28(a)(8)(A);
United States v. Beaumont, 972 F.2d 553, 563 (5th Cir. 1992).
        8 Absent adequate argumentation in a brief, we are not required to comb through the

record to look for points presented in the district court. Beaumont, 972 F.2d at 563. None-
theless, I have conducted additional, albeit limited, analysis of the thirty-one areas of alleged
non-compliance, and my findings are summarized above.
        9 The parents contend that any failure to follow Bulletin 1508 was inconsequential.

Thus, although acknowledging that the IEE was missing some components, they contended
that the IEE “substantially” complied with Bulletin 1508’s criteria. It is true that some of
the thirty-one areas of non-compliance appear less significant and probably would have been
easy to correct. For example, the IEE did not provide Seth’s achievement scores using chrono-
logical age norms; instead, it used grade-based norms. Nevertheless, even though the school
board offered to provide guidance to help the parents bring the IEE into full compliance, the
parents failed to do so.



                                               31
    Case: 15-30164        Document: 00513341662          Page: 32      Date Filed: 01/13/2016


                                        No. 15-30164

       For example, the IEE did not contain a description of Seth’s educational
needs in prioritized order. 10 Similarly, the IEE did not contain an assessment,
conducted at school, of Seth’s gross motor abilities to evaluate the extent to
which they affected his ability to participate in educational activities. 11 Per-
haps most significantly, the IEE did not evaluate or review the extent to which
existing interventions 12 were working. 13

       Although the IEE contained plenty of data regarding Seth’s overall abil-
ities, and it did make recommendations for future improvement, there was lit-
tle analysis of past performance and accommodations. The effectiveness of
current and prior learning strategies, however, is an important data point in
planning future interventions. Therefore, even if some of the areas of non-
compliance were minor, there is no doubt that the IEE failed to comply with
Bulletin 1508 in significant ways.             Thus, even if we purport to apply a
substantial-compliance standard, the IEE is fatally non-compliant.




       10  In the district court, the parents noted that the school board had not included a
prioritized list of educational needs in its previous evaluations. Even if the parents are cor-
rect, “two wrongs don’t make a right.” Bulletin 1508 states that a prioritized list is required.
See Bulletin 1508, LA. ADMIN. CODE tit. 28, pt. CI at § 513(B)(1)(g) (2009). Indeed, if the
school did fail to include such a list in prior evaluations, there was even more reason for the
IEE to include it, because IEEs frequently are designed to supplement school-board
assessments.
        11 The physical-therapy evaluation did assess Seth’s overall gross motor skills, as the

parents note, but there is no indication that the physical therapist evaluated Seth in an edu-
cational environment, as Bulletin 1508 requires. See LA. ADMIN. CODE tit. 28, pt. CI
§ 1507(C)(1)(b)(i).
        12 Interventions are learning strategies that are tailored to individual students’ speci-

fic needs. See, e.g., Bulletin 1508, LA. ADMIN. CODE tit. 28, pt. CI, § 301. Bulletin 1508
requires evaluations to contain an analysis of existing interventions. See id. § 513(B)(1)(c).
        13 The IEE states that documentation of evidence-based interventions was not pro-

vided as part of Seth’s educational records. Nevertheless, the IEE later refers to teachers
who mentioned interventions and to accommodations that were based on a 2010 evaluation
of Seth conducted by the school, so its failure to analyze at least these interventions more
fully is inexplicable. The IEE also mentions IEP progress reports, so its earlier statement
that there was no documentation from the school regarding Seth’s performance is
contradictory.



                                              32
    Case: 15-30164       Document: 00513341662         Page: 33     Date Filed: 01/13/2016


                                      No. 15-30164

                                            IV.
       The majority contends that absent a substantial-compliance standard,
schools will treat IEE reimbursement “as a privilege to be granted at their dis-
cretion” and thus effectively deny parents’ right to an IEE, undermining the
purposes of the Act. 14 Yet, if the majority is concerned that school districts will
employ arcane criteria and exacting formatting requirements to avoid paying
for IEEs, there is already a mechanism built into the regulation to protect
against such impositions. Section 300.502(e)(1) requires an IEE to follow the
same criteria that the school uses to conduct its evaluations “to the extent those
criteria are consistent with the parent’s right to an [IEE].” If the school’s cri-
teria effectively prohibit parents from ever having an IEE conducted at public
expense, parents are entitled to bring a due-process hearing to challenge these
criteria. See 34 C.F.R. § 300.507(a)(1) (2015). If such criteria are inappropri-
ately burdensome or irrelevant to parents, the proper approach is to strike
down the criteria, holding that parents need not comply with them, rather than
holding that the criteria do apply but parents need to comply with them only
“substantially.”

       In this court, the parents challenge some of the requirements in Bulletin
1508 as infringing their right to an IEE, including the imposition of content-
based criteria, the necessity of a multidisciplinary team, and applying the
criteria for initial evaluations as opposed to reevaluation criteria. 15 The major-
ity concludes that the application of all of these criteria was appropriate.
Because the majority determines that Bulletin 1508 is not “so onerous as to
cumulatively and inherently violate parents’ right to an IEE,” application of
the criteria in the bulletin cannot infringe on the parents’ right to an IEE.


       14 The majority’s reliance on purposivism is misguided. See infra Part V.
       15 Though the parents challenged the application of more specific criteria in the dis-
trict court, they do not press those challenges before us, so they are waived.



                                             33
    Case: 15-30164        Document: 00513341662          Page: 34     Date Filed: 01/13/2016


                                       No. 15-30164

Thus, there is no need for the majority to spin a substantial-compliance stan-
dard to protect from the supposedly intrusive application of Bulletin 1508.

                                              V.
       The majority’s decision to impose a judge-made standard on IEE re-
imbursements is deeply flawed. The majority cites not one single word in the
IDEA or its accompanying regulations that points to the existence of a
substantial-compliance standard for IEE reimbursement. 16                       Instead, the
majority looks broadly to the purported purposes of the IDEA to discover a
heretofore hidden substantial-compliance standard. 17 Such purposivism is but
another name for license to refashion a statute or regulation to suit the judge’s
personal whims.

       That is not to say that purpose is irrelevant, but it is operationalized via
the text. See SCALIA & GARNER, supra, at 20 (explaining that textualism “rou-
tinely takes purpose into account, but in its concrete manifestations as deduced
from a close reading of the text”). The danger arises when purpose is dis-
embodied from the text. Indeed, “[t]he most destructive (and most alluring)


       16  Indeed, the majority observes, “The degree of compliance necessary for an IEE to
‘meet agency criteria’ under 34 C.F.R. § 300.502 is not explicitly defined in IDEA, its imple-
menting regulations, or the case law, nor is there any directly relevant agency guidance.”
        17 The majority’s flawed approach is encapsulated in its footnote urging us to interpret

ambiguous statutes according to their purpose. This misses the point that in regard to wheth-
er IEEs must meet all agency criteria, there is no ambiguity. In the absence of language to
the contrary, the plain implication of the text is that IEEs need to comply fully with local
regulatory requirements. The regulatory drafters did not say that IEEs “may be required”
to comply with agency criteria; instead they stated that IEEs “must” comply. 34 C.F.R.
§ 300.502(e)(1); see also ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRE-
TATION OF LEGAL TEXTS 112–15 (2012) (explaining that “[m]andatory words,” such as “must”
“impose a duty,” and “permissive words grant discretion”).
        Thus, by the majority’s own reasoning there is no need to surmise regulatory purpose,
because there is no ambiguity. Even if there were, the proper approach would be to use the
various textual canons of statutory interpretation to resolve any textual uncertainties. See,
e.g., POM Wonderful LLC v. Coca-Cola Co., 134 S. Ct. 2228, 2236 (2014) (applying textual
canons and explaining that “[a]nalysis of the statutory text, aided by established principles
of interpretation, controls”).



                                              34
   Case: 15-30164     Document: 00513341662     Page: 35   Date Filed: 01/13/2016


                                 No. 15-30164

feature of purposivism is its pure manipulability.” Id. at 112–15. “Any provi-
sion of law or of private ordering can be said to have a number of purposes,
which can be placed on a ladder of abstraction.” Id. Law then becomes what-
ever the judges wish it to be.

      The majority opinion not only serves as an example of such personal-
preference decisionmaking but also provides little direction to district courts
on how its new extra-textual standard operates. Instead, the majority invites
the district judges to engage in the same sort of judicial arbitrariness, as they
apply their own notions to decide what is and is not substantially compliant.
Not only is such purposivism inappropriate, it is unnecessary. As I have ex-
plained, if the concern is that parents will be prohibited from obtaining IEEs,
the regulations already provide an avenue for them to challenge the imposition
of overly burdensome criteria.

      Judges must resist the siren call to become lawmakers. I respectfully
dissent.




                                       35